Exhibit 10.6

S&C Draft of August 8, 2006

CONSULTING AND NON-COMPETITION AGREEMENT

THIS AGREEMENT (the “Agreement”) dated the 9th day of August, 2006, between J.
Dan Speight (“the Consultant”), and RBC Centura Banks, Inc., a bank holding
company located in North Carolina and doing business in the State of Georgia
(the “Company”).

INTRODUCTION

The Consultant is the Chief Financial Officer of FLAG. The Company and Flag
Financial Corporation (“FLAG”) have executed a definitive agreement (the “Merger
Agreement”) pursuant to which FLAG will be acquired by and merged into the
Company (the “Merger”) and in conjunction with the execution of the Merger
Agreement, the Company and the Consultant now desire to enter into an agreement
pursuant to which the Consultant will continue to provide services to the
Company from and after the effective date of the Merger (the “Effective Date”)
to secure to the Company the ongoing benefit of Consultant’s experience, and to
facilitate a successful transition and conversion, to enhance the Company’s
ability to maximize the benefit of the acquisition of FLAG by limiting the
ability of the Consultant to compete with the Company, and to enable the
Consultant to engage in specific financial services activities which are not
deemed by the Company to detract from the benefit of its acquisition of FLAG,
all upon the terms set forth below.

AGREEMENT

NOW, THEREFORE, the parties agree as follows:

1. Terms and Conditions of Engagement.

(a) Engagement. The Consultant shall perform such consulting and advisory
services, within the Consultant’s area of expertise and experience as the former
Chief Financial Officer of FLAG, for the Company as the Company may reasonably
require from time to time. Consultant shall report to the Chief Executive
Officer of the Company or his designee. The Consultant agrees to abide by the
Code of Conduct of the Royal Bank of Canada (the “Bank”). It is agreed that the
Consultant will take and pass the Bank’s Code of Conduct test within thirty days
of the Effective Date and as required thereafter. Taking and passing the test
are a condition of the Consultant’s engagement.

(b) Consultant Relationship. The Consultant is an independent contractor to the
Company, not an employee of the Company. The Consultant is not an agent of the
Company and shall have no right to bind the Company. The Company will report all
payments to be made hereunder on Forms 1099 as payments to the Consultant for
independent contracting services and non-competition payments, and will not
report any payments on Form W-2 to the Consultant. The Consultant shall be
responsible for remitting all applicable taxes to in respect of



--------------------------------------------------------------------------------

any payments made under this Agreement to the appropriate tax authorities. The
Consultant shall not be treated for any purposes as an employee of the Company
and shall not be entitled or eligible to participate in any employee benefit
plans, programs, policies or arrangements of the Company. The Consultant shall
devote sufficient business time and efforts to the performance of services for
the Company to complete the services within the time frames for completion
established by the Company with a minimum of thirty (30) hours per month;
provided, however, that the Company may not require the Consultant to regularly
devote more than forty-five (45) hours per month of his time to performance of
services hereunder. The Consultant shall use his best efforts in such endeavors.
The Consultant shall also perform his services with a level of care, skill, and
diligence that a prudent professional acting in a like capacity and familiar
with such matters would use.

2. Agreements Regarding Confidential Information and Trade Secrets.

(a) The Consultant agrees that on or before the Effective Date, he will return
to FLAG all of the property (including without limitation, credit cards,
computer software, pagers, cellular phones, facsimile machines, and other
equipment; provided that Consultant may retain his existing laptop computer),
files, memoranda, books, papers, plans, information, letters and other data
owned by and necessary or appropriate to the ongoing business of the Company,
its affiliates and subsidiaries. Consultant may retain his personal Roladex and
contact information, notes, correspondence, files, notebooks and diaries. The
Consultant agrees that he will not, directly or indirectly, use for the
Consultant’s own benefit, purposes or account or the benefit, purposes or
account of any other person, firm, partnership, joint venture, association,
corporation or other business designation, entity or enterprise, other than the
Company, its subsidiaries or affiliates, at any time any Confidential
Information, trade names, trademark, service mark, other proprietary business
designation, patent, or other intellectual property used or owned in connection
with the business of the Company or its affiliates.

(b) The Consultant hereby acknowledges that, as a Consultant of the Company, he
will be making use of, acquiring and adding to confidential information of a
special and unique nature and value relating to the Company and its strategic
plan and financial operations. The Consultant further recognizes and
acknowledges that all Confidential Information is the exclusive property of the
Company, is material and confidential, and is critical to the successful conduct
of the business of the Company. During the period that the Consultant is
retained by the Company and for so long thereafter as the respective information
remains confidential, the Consultant will not, directly or indirectly, use,
publish, disseminate or otherwise disclose any Confidential Information to any
person, firm, corporation or entity whatsoever without the prior written consent
of the Company, which may be withheld in the Company’s absolute discretion.

(c) During the period that the Consultant is retained by the Company and for so
long thereafter as the respective information qualifies as a Trade Secret under
applicable law, the Consultant will not, directly or indirectly, use, publish,
disseminate or otherwise disclose any Trade Secrets to any third party without
the prior written consent of the Company, which may be withheld in the Company’s
absolute discretion.

 

2



--------------------------------------------------------------------------------

(d) For purposes of this Section 2, the following words will have the following
meanings:

(i) “Confidential Information” means data and information relating to the
business of FLAG, the Company and their affiliates which is or has been
disclosed to the Consultant or of which the Consultant became aware as a
consequence of or through his relationship with FLAG or the Company and is not
generally known to its competitors. Confidential Information shall not include
any data or information which has been voluntarily disclosed to the public by
the Company (except where such disclosure has been made by the Consultant
without authorization) or that has been independently developed and disclosed to
the general public by others, or otherwise entered the public domain through
lawful means.

(ii) “Trade Secrets” means information of the Company, without regard to form,
including, but not limited to, technical or nontechnical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product or service plans or lists of
actual or potential customers or suppliers which is not commonly known by or
available to the public and which information (a) derives economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

3. Agreement Not to Compete.

(a) The Consultant agrees that for a period of two (2) years following the
Effective Date, he will not (except on behalf of or with the prior written
consent of the Company), either directly or indirectly, (whether acting alone or
through any of his affiliates, as a member of a partnership or a joint-venture
or an investor in, or a holder of securities of, any corporation or other
entity, or otherwise), within the Non-Competition Area: conduct or be an
employee or be actively involved in the management of any business or enterprise
involved in banking. Notwithstanding anything to the contrary in this paragraph
and subject to customary insider trading protocols, the Consultant may own, for
investment purposes only, up to five percent of the stock of any publicly-held
corporation whose stock is either listed on a national securities exchange or on
the NASDAQ National Market System if the Consultant is not otherwise affiliated
with such corporation. For purposes of this Section 3, the Consultant
acknowledges and that the Business of the Company is conducted in the
Non-Competition Area.

(b) Notwithstanding the foregoing in Section 3(a), the Company agrees that the
Consultant may engage in the following permissible activities during the period
set forth in (a) above:

(i) From and after the Effective Date, the Consultant may own up to 5% of the
voting shares of any financial institution engaged in the Business of the
Company in the Non-Competition Area;

 

3



--------------------------------------------------------------------------------

(ii) From and after the Effective Date, the Consultant may directly or
indirectly provide consulting services to businesses engaged in the Business of
the Company having aggregate assets of less than $1 Billion;

(iii) From and after the Effective Date, the Consultant may directly or
indirectly provide merchant banking services, venture or mezzanine capital
services or investment banking services to businesses engaged in the Business of
the Company having aggregate assets of less than $1 Billion in the
Non-Competition Area; and

(iv) From and after the Effective Date, the Consultant may engage in the
practice of law in the Non-Competition Area representing institutions engaged in
the Business of the Company. Nothing in the provisions of (b)(i)-(iv) above
shall be deemed to modify, limit or lessen the limitations of Sections 4 and 5
below, which shall fully apply to any activities otherwise permitted by
(b)(i)-(iv) above.

4. Agreement Not to Solicit Customers or Interfere with Business.

The Consultant hereby acknowledges that, due to his current position and stature
at FLAG, if the Consultant were to solicit any customer of the Company or any of
its affiliates during the period described below, that such solicitation could
cause irreparable harm to the Company and its affiliates and could jeopardize
the success of the Merger. Accordingly, the Consultant agrees that for a period
of three (3) years following the Effective Date, he will not (except on behalf
of or with the prior written consent of the Company), on the Consultant’s own
behalf or in the service of or on behalf of others, (i) take any action to
solicit or divert any customers (or prospective customers) away from the Bank,
the Company or any of their affiliates, and/or (ii) induce customers,
prospective customers, suppliers, agents or other persons under contract or
otherwise associated or doing business with the Company or its affiliates to
terminate, reduce or alter any such association or business with or from the
Company or its affiliates. For purposes of this paragraph 4, a “prospective
customer” shall mean a person or entity that the Company or its affiliates,
(A) as of the date the Consultant’s employment terminates or during the Term of
this Agreement, is soliciting or considering soliciting (or has targeted for
solicitation), and/or (B) has, at any time or from time to time, prior to the
date the Consultant’s employment terminates, been soliciting for or in respect
of any current, actively pending or contemplated banking business.

5. Agreement Not to Solicit Employees.

The Consultant hereby acknowledges that, due to his current position and stature
at FLAG, if the Consultant were to solicit the employees of the Company or any
of its affiliates

 

4



--------------------------------------------------------------------------------

during the period described below, that such solicitation could cause
irreparable harm to the Bank and its affiliates and could jeopardize the success
of the Merger. Accordingly, the Consultant agrees that for a period of three
(3) years following the Effective Date, he will not, on the Consultant’s own
behalf or in the service or on behalf of others, solicit, recruit or hire away
or attempt to solicit, recruit or hire away, any employee of the Company or any
of its affiliates or subsidiaries (or any person who has been such an employee
within six (6) months of the date in question), whether or not (a) such person
is a full-time, part-time, leased or temporary employee or a consultant or
independent contractor of the Company or any of its affiliates or subsidiaries,
(b) such person’s services are provided pursuant to a written agreement, or
(c) such services are for a specified period or are provided on an “at will”
basis.

6. Definitions.

For purposes of Sections 3 of the Agreement, the following terms and conditions
and their variant forms shall have the meanings set forth below:

(a) “Non-Competition Area” shall mean the Atlanta Metropolitan Statistical Area,
as defined by the U.S. Office of Management and Budget as of the date hereof. It
is the express intent of the parties that the Non-Competition Area as defined
herein is the area where the Consultant has performed services for FLAG.

(b) “Business of the Company” shall mean the business conducted by FLAG and to
be conducted by the Company, which is the business of commercial banking,
including without limitation the solicitation of time and demand deposits and
the making of commercial, consumer, residential, corporate and other loans.

7. Savings Provision and Severability.

It is expressly understood and agreed that although the Consultant and the
Company consider the restrictions contained in Sections 3, 4, or 5 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Consultant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

 

5



--------------------------------------------------------------------------------

8. Remedies.

The Consultant acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Sections 3, 4, or 5
would be inadequate and the Company would suffer irreparable damages as a result
of such breach or threatened breach. In recognition of this fact, Consultant
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

9. Conversion Bonus.

Within thirty (30) days following the earlier of March 31, 2007, or the
completion of the conversion of FLAG’s operating system to that of the Company,
which date shall be determined by the Company in its discretion, the Company
shall pay to the Consultant a one-time success bonus of $250,000.

10. Compensation; Payments on Termination of Services.

(a) For his Consulting Services provided pursuant to Section 2 hereof, during
the Term the Company shall pay to the Consultant $13,888.56 per month in arrears
in accordance with the Company’s administrative practices as in effect from time
to time.

(b) If the Consultant’s services hereunder are terminated during the Term by the
Company without Cause or by the Consultant due to Good Reason, the Company shall
continue to pay the Consultant the monthly fee through the expiration of the
Term even though the Consultant’s services have not been fully performed and the
Consultant shall continue to be subject to the terms and conditions of
Section 2, 3, 4 and 5 hereof. If the Consultant’s services are terminated during
the Term by the Company for Cause or by the Consultant other than for Good
Reason, the Company shall have no further obligations under this Agreement and
the Consultant shall continue to be subject to the terms and conditions of
Section 2, 3, 4 and 5 hereof. In the event of the Consultant’s death during the
Term, the Company shall make all payments pursuant to this Agreement to the
Consultant’s estate which would have otherwise been paid if the Consultant had
provided services hereunder. The Consultant shall not be required to mitigate
the payments required under this Section 10(b) by seeking other employment or
consulting, and the amount of any payment provided for in this Section shall not
be reduced by any compensation earned by the Consultant from any other source.

For purposes of this Agreement, “Cause” shall mean (i) the conviction of the
Consultant of, or the entering of a plea of guilty or nolo contendere by the
Consultant with respect to: (A) any felony, or (B) a misdemeanor involving
dishonesty; (ii) the Consultant’s failure to abide by the Bank’s Code of Conduct
or other material policy of the Company; (iii) the Consultant’s failure to
provide the services described in Section 1 of this Agreement (other than any
isolated,

 

6



--------------------------------------------------------------------------------

insubstantial and inadvertent failure by the Company that is not in bad faith
and is cured promptly upon the Company giving the Consultant notice thereof); or
(iv) the Consultant’s breach of Section 2, 3, 4 or 5 of this Agreement.

For purposes of this Agreement, “Good Reason” shall mean failure by the Company
to pay any amounts under this Agreement when due (other than any isolated,
insubstantial and inadvertent failure by the Company that is not in bad faith
and is cured promptly upon the Company giving the Consultant notice thereof).

(c) The Consultant will be entitled to be reimbursed in accordance with the
reimbursement policies of the Company, as in effect from time to time, for all
reasonable and necessary expenses and business travel incurred by the Consultant
in connection with the performance of consulting services hereunder; provided,
however, the Consultant shall, as a condition of such reimbursement, submit
verification of the nature and amount of such expenses in accordance with the
Company’s reimbursement policies as in effect.

(d) For his covenants and agreements contained in Sections 2, 3, 4 and 5 hereof,
the Company agrees to pay Consultant the aggregate sum of $1,474,000 as soon as
administratively possible after the Effective Date. In the event that the
Consultant breaches any of the provisions of Sections 2, 3, 4 or 5 of this
Agreement, following written notice thereof by the Company and fails to cure
such breach, unless the Consultant has challenged such determination in a Court
of competent jurisdiction, the Consultant agrees to repay $1,474,000 to the
Company within 14 days of written demand by the Company.

(e) The Consultant and the Company agree that, prior to the Effective Date, the
Company, at its expense, will engage a mutually satisfactory compensation
consultant to determine whether the payments to the Consultant under this
Agreement are reasonable compensation. If the compensation consultant is unable
to conclude that any payments hereunder would not constitute reasonable
compensation, the parties will negotiate in good faith to restructure the
payments under this Agreement and any other payments he may receive from FLAG,
the Company or any of their affiliates in an effort to avoid treatment of any
such payments as “excess parachute payments” (as defined under Section 280G of
the Internal Revenue Code of 1986, as amended). To the extent such payments
cannot be so restructured, such payments shall be reduced to an amount equal to
2.99 times the Consultant’s “base amount” for the “base period”, as those terms
are defined under Section 280G (the “Safe Harbor Cap”). In the event any amount
in excess of the Safe Harbor Cap has already been paid to the Consultant by
Flag, the Company or any of their affiliates, the Consultant agrees to repay
such excess amount promptly.

11. Term. The term of this Agreement shall become effective as of the Effective
Time (as defined in the Merger Agreement) of the Merger (the “Effective Date”)
and will continue until the third anniversary of the Effective Date (the
“Term”). If the Merger is not consummated on or before June 30, 2007, this
Agreement shall be void and of no effect.

 

7



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) Representations and Covenants.

(i) The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against it in accordance with its terms.

(ii) The Consultant represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.

(b) Successors: Binding Agreement.

(i) This Agreement shall not be assignable by Consultant. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company; provided that no such assignment shall relieve or release the Company
of its obligations hereunder.

(ii) This Agreement is a personal contract and the rights and interests of the
Consultant hereunder may not be sold, transferred, assigned, pledged,
encumbered, or hypothecated by him, except as otherwise expressly permitted by
the provisions of this Agreement. This Agreement shall inure to the benefit of
and be enforceable by the Consultant and his personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

(c) Prior Employment Agreements and Severance Rights; Entire Agreement.

(i) This Agreement contains all the understandings between the parties hereto
pertaining to the matters referred to herein, and as of the date of this
Agreement, this Agreement will supersede any earlier employment agreement and
except as provided in subsection (ii) below, any earlier severance or similar
rights the Consultant may have with FLAG or any of its affiliates (including,
but not limited to, the Amended and Restated Employment Agreement between FLAG
and the Consultant, dated February 21, 2002 (the “Prior Agreement”)). If this
Agreement terminates before the Effective Date of the Term, however, the
Consultant’s waiver of the Prior Agreement will expire and all previous rights
will be reinstated. The Consultant waives all rights he has in relation to all
undertakings and agreements previously entered into between the parties
pertaining to the matters herein.

(ii) Notwithstanding the foregoing provisions of subsection (i) above, the
Consultant further agrees and acknowledges that the payment under the FLAG Long
Term Incentive Plan that is payable in January 2009 will be $815,000 rather than
the previously calculated amount. Such payment is vested and payable in
accordance with its

 

8



--------------------------------------------------------------------------------

terms and is separate and apart from and not subject to the terms and conditions
of this Agreement. Nothing herein shall supercede, modify, or amend Consultant’s
Supplemental Executive Retirement Plan, which shall remain in full force and
effect in accordance with its terms.

(d) Amendment or Waiver. No provision of this Agreement may be amended or waived
unless such amendment or waiver is agreed to in writing, signed by the
Consultant and by a duly authorized officer of the Company. No waiver by any
party hereto of any breach by another party hereto of any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of a similar or dissimilar condition or provision at the same time, any prior
time or any subsequent time.

(e) Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:

To Consultant at:

J. Dan Speight

________________

________________

To the Company at:

RBC Centura Banks, Inc.

__________________

__________________

Any notice delivered personally or by courier under this Section 11 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.

(f) Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

(g) Headings. All descriptive headings of sections and subsections in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

 

9



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(i) Attorneys’ Fees. With respect to any litigation between the parties
concerning the enforcement of this Agreement, each party shall pay its own fees,
costs and expenses; provided however, the Company shall advance to the
Consultant reasonable fees, costs, and expenses incurred by the Consultant in
preparing for and in initiating or defending against any proceeding or suit
brought to enforce rights or obligations set forth in this Agreement. Such
advances shall be made within thirty (30) days after receiving copies of
invoices presented by the Consultant for such fees, costs, and expenses. The
Consultant shall have no obligation to reimburse the Company in a final
disposition of the matter (including appeals) unless the court has ruled in
favor of the Company on the merits of the substantive issues in dispute.

(j) Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if any provision of this Agreement (or of any award of compensation)
would cause the Consultant to incur any additional tax or interest under
Section 409A of the Internal Revenue Code or any regulations or Treasury
guidance promulgated thereunder, the Company will reform such provision as it
deems appropriate in an effort to cause such amounts to comply with such
Section 409A.

[SIGNATURES APPEAR ON NEXT PAGE]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Consultant have each executed and
delivered this Agreement as of the date first shown above.

 

THE COMPANY: RBC Centura Banks, Inc. BY:  

/s/ Scott M. Custer

NAME:   Scott M. Custer TITLE:  

Chief Executive Officer

THE CONSULTANT:

/s/ J. Dan Speight

J. Dan Speight

 

ACKNOWLEDGED AND AGREED: FLAG Financial Corporation BY:  

/s/ J. Daniel Speight

NAME:  

J. Daniel Speight

TITLE:   Vice Chairman

 

11